UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6630


VINCENT MISSOURI,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; MARK C. MOORE; DEBORAH B.
BARBIER, Assistant US Attorney; UNITED STATES PROBATION
DEPARTMENT; DICKIE BRUNSON, Chief US Probation Officer;
MYRA E. BAILEY, Supervising US Probation Officer; EARL
GILLAM, US Probation Officer; US FEDERAL PUBLIC DEFENDERS
OFFICE;    UNITED    STATES    MARSHALL    SERVICE,   Greenville
Division; GREENVILLE SOUTH CAROLINA SHERIFFS OFFICE, STATE
OF; JUSTIN HUGHES, Officer, all Defendants officially and
individually; HONORABLE MARGARET B. SEYMOUR; US BUREAU OF
PRISONS; UNICOR PRISON INDUSTRY; DAVID PLOWDEN; CATHERINE
E.   EVATT;   UNITED    STATES   MARSHAL’S   SERVICE,   Columbia
Division,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:09-cv-03269-CMC)


Submitted:   November 10, 2010             Decided:   November 23, 2010


Before WILKINSON and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Vincent Missouri, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Vincent      Missouri      appeals          the    district     court’s       order

denying    his   Federal       Rule   of   Civil         Procedure        59(e)    motion    to

alter or amend judgment.              We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                     Missouri v. United States, No.

2:09-cv-03269-CMC        (D.S.C.       Apr.       30,     2010).           To     the    extent

Missouri requests in his informal brief to waive the appellate

case    filing    fee    and    to    amend       his    complaint,        we     deny    those

requests.       We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented        in     the     materials

before    the    court   and     argument         would       not   aid    the     decisional

process.

                                                                                        AFFIRMED




                                              3